


ASSET PURCHASE AGREEMENT




Between




MINING BOYS INC.




as Seller




AND




CARSMARTT INC

as Buyer




April 12, 2018




ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement ("Agreement") is made and entered into this 12th
day of April, 2018 (the "Effective Date"), by and between the The Joker Group,
Inc., Florida corporation, (hereinafter "Seller"), (hereinafter collectively
called "Seller") and Carsmartt, Inc., publicly held Nevada Corporation,
(OTC-CRSM), and/or its affiliates, assigns and successors in interests
(hereinafter "Buyer'). Buyer and Sellers may collectively be referred to herein
below as the Parties or either or of them as a Party.




RECITALS




WHEREAS, Seller is currently the holder of at least 100% of the common stock,
inventory and intellectual property in Mining Boys, Inc., a Florida corporation.




WHEREAS, Buyer is acquiring 100% of the common stock, inventory and intellectual
property owned by Seller.




WHEREAS, the Seller desires to issue and sell and the Buyer desires to purchase
Mining Boys, Inc., a Florida corporation on the terms set forth herein; and




AGREEMENT




NOW THEREFORE, in consideration of the above recitals (which are hereby made an
integral and inseparable part of this Agreement) promises made herein, the
mutual agreements and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:




Subject to the terms and conditions hereof, the Seller, its shareholders and
management, hereby agrees sell to the Buyer 100% of the common stock, inventory
and intellectual property which the Seller.




Buyer agrees to acquire, develop and continue to produce and market 100% of the
common stock, inventory and intellectual property owned by Seller. Buyer agrees
to deliver Three Hundred Million shares of its common.








--------------------------------------------------------------------------------




Seller's Representations and Warranties




Seller represents and warrants the following to Buyer as of the Effective Date:




Seller is a duly formed, validly existing corporation in good standing under the
laws of Florida and has the power and privileges generally to enter and perform
its obligations under this Agreement. This Agreement, and such other documents,
when executed and delivered, each will constitute legal, valid, and binding
obligations of Seller.




The Seller entity is permitted and in compliance with all applicable municipal,
state, and federal laws and Seller has and is in compliance with all necessary
local, state, and federal permits required for the operation of Seller's
business. No event has occurred which merely by notice or the passage of time or
both would render Seller not in compliance with all applicable municipal, state,
and federal laws.




Notices




Except as specifically authorized otherwise under this Agreement, any notice or
other communication permitted or required to be given under this Agreement shall
be inwriting and shall be hand delivered, delivered by email, to the party
entitled orrequired to receive the same at the address specified below or at
such other address asgiven in accordance with this paragraph:




To Seller: info@miningboys.com




To Buyer: carsmartt@gmail.com




Notice shall be deemed given on the date on which it is given email.




Consideration




Buyer and Seller acknowledge and agree that: (i) the agreements of each party in
this Agreement are being voluntarily and knowingly given and are given without
fraud, duress, undue influence, or coercion of any kind, (ii) the purchase price
constitutes full and adequate consideration for the assets and for all of the
obligations contained in this Agreement, and (iii) that this is a negotiated
document and shall not be construed against either party. Each party
acknowledges and waives any claim contesting the existence and the adequacy of
the consideration given by the other in entering into this Agreement.




Each party represents that it/he has had an opportunity to seek and obtain legal
counselor has waived the right to obtain such legal counsel.




Integrated-Contract,-Waiuer, and Modification




This Agreement represents the entire agreement between the parties with regard
to all matters involved in this Agreement and supersedes any and all prior or
contemporaneous agreements, whether written or oral. This Agreement may not be
modified or amended, except in writing signed by the parties. No waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party against whom it is asserted, and any such waiver only shall
be applicable to the specific instance to which it relates and shall not be
deemed to be a continuing or future waiver, or waiver of any other provision in
this Agreement.








--------------------------------------------------------------------------------




Invalidity




If any provision of this Agreement is held by a court of competent jurisdiction
to be illegal, invalid, or unenforceable, the legality, validity, and
enforceability of the remaining provisions shall not be affected. In lieu of
such illegal, invalid, or unenforceable provision, there automatically shall be
substituted as part of this Agreement a provision as similar in content to such
illegal, invalid, or unenforceable provision, and yet be legal, valid, and
enforceable and the parties agree that any court of competent jurisdiction shall
have the power and authority to so reform this contract.




Parties Bound




This Agreement shall be binding on, and the benefits and advantages shall inure
toand be enforceable by, the Buyer and Seller as well as their respective
personal representatives, heirs, successors, and assigns.




Assignment




This Agreement shall be binding on and shall inure to the benefit of the
successors and assigns of the parties. Neither party may assign any of its
rights or obligations under this Agreement in whole or in part without the prior
written consent of the other party, except that the Buyer may assign its rights
under this Agreement without consent of the Seller to a person or entity which
is or shall be at the time of Closing be owned by or affiliated with Buyer.




Counterparts




This Agreement may be executed in one or more duplicate counterparts, each of
which shall on execution by all parties be deemed to be an original. It was also
by signed by facsimile or electronic signature which shall be as valid as a wet
ink signature.




Headings




Headings in this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope, content, or intent of this
Agreement.




Number and Gender and Include




Whenever the context indicates or requires, the singular name shall include the
plural, the plural the singular, and the use of any gender shall be applicable
to all genders.




The term "include" and similar terms (e.g., includes, including, included,
comprises, such as, e.g., and for example), when used as part of a sentence or
phrase including one or more specific items, are used by way of example and not
of limitation.




No Recordation of Memorandum of Agreement




Neither party shall be permitted to record this Agreement or any memorandum of
this Agreement in the public records.














--------------------------------------------------------------------------------




Confidentiality




Each party ("Receiving Party") agrees, on behalf of itself and its
representatives and agents, to keep confidential and not disclose any and all
information and data of a proprietary or confidential nature with respect to the
other party ("Disclosing Party")in its possession or which it has received in
connection with this Agreement and the transactions contemplated by this
Agreement other than information which is or becomes generally available to the
public other than as a result of disclosure by the Receiving Party in violation
of this Agreement; provided, however, that notwithstanding the foregoing, each
party shall be free to disclose any such information or data (i) to the extent
required by applicable law, and (ii) during the course of or in connection with
any legal proceeding based on or in connection with the subject matter of this
Agreement. The Receiving Party will use such confidential information solely in
connection with the transaction contemplated by this Agreement.







IN WITNESS WHEREOF, the parties hereto have executed the ASSET PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.




The Joker Group, Inc.

Carsmartt, Inc.

 

 

/s/ Vito Visconti

/s/ Roy Capasso

By: Vito Visconti

By: Roy Capasso

Its: President

Its: President








































































